Response to Arguments (No. 12 continued)
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.
Applicant argues the instant Cu concentration distribution of CuS/CuB of 2.0-4.0 is not achieved without controlling the pickling weight loss in the pickling process within formula (1): WR ≤33.25±exp×(-7.1×[Cu%]) (instantly specification [0066-0067]). Applicant asserts that as Masuoka only sets forth general pickling conditions and is silent as to controlling a pickling weight loss within formula (1), Masuoka does not provide sufficient disclosure to establish that the recited Cu concentration would be necessarily present in the steel sheet. Applicant points to Comparative Example 25 of Tables 3-4 in the instant specification to show that control of the pickling weight loss is essential for achieving the claimed Cu distribution. The Examiner does not concur. Comparative Example 25 although meeting the other claimed features, has a CuS/CuB of 8.8, and was processed under a pickling weight loss of 42.3 g/m2 when, according to formula (1) the pickling weight loss needed is ≤16.35 g/m2. However, Inventive Example 27 and Comparative Example 28 in Tables 3-4 of the instant specification were processed under pickling weight losses of 8.7 and 9 g/m2, respectively, meeting formula (1) for steel type E and exhibit CuS/CuB ratios of 1.9 and 4.2, falling outside of the claimed range of 2.0-4.0, such that the pickling weight loss formula is not seen to be critical for achieving the claimed CuS/CuB ratio as even when formula (1) is met, it does not necessarily result in a CuS/CuB within the claimed range. Furthermore, the pickling weight loss for Comparative Example 25 resulting in a CuS/CuB with a 120% difference from the claimed range is not seen to be commensurate within the scope of the claims. To show unexpected results, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736